UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LOUIS DEAN COOPER,
Plaintiff-Appellant,

v.
                                                                    No. 95-2804
SHIRLEY S. CHATER, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the District of South Carolina, at Greenville.
G. Ross Anderson, Jr., District Judge.
(CA-94-83-6-3AK)

Argued: January 27, 1997

Decided: February 19, 1997

Before RUSSELL and WILKINS, Circuit Judges, and OSTEEN,
United States District Judge for the Middle District of
North Carolina, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Paul Townsend McChesney, FRALEY, MCCHESNEY
& MCCHESNEY, Spartanburg, South Carolina, for Appellant. Ron-
ald Lamar Paxton, Assistant Regional Counsel, Office of General
Counsel, Region IV, SOCIAL SECURITY ADMINISTRATION,
Atlanta, Georgia, for Appellee. ON BRIEF: Frank W. Hunger, Assis-
tant Attorney General, Margaret B. Seymour, Interim United States
Attorney, Mary Ann Sloan, Acting Chief Counsel, Region IV, Mack
A. Davis, Acting Deputy Chief Counsel, Haila Naomi Kleinman,
Supervisory Assistant Regional Counsel, Office of General Counsel,
Region IV, SOCIAL SECURITY ADMINISTRATION, Atlanta,
Georgia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Louis Dean Cooper filed a claim with the Social Security Adminis-
tration in March 1990 for a period of disability and disability insur-
ance benefits,1 alleging disability commencing May 1, 1982, as a
result of back pain. After denial of his claim initially and on reconsid-
eration, Cooper requested a hearing before an Administrative Law
Judge ("ALJ"). After considering his claim de novo, the ALJ con-
cluded that Cooper was not entitled to disability insurance benefits
because he could perform his past relevant work, and because he was
not under a disability as defined by the Social Security Act (the "Act")2
at any time through September 30, 1985 -- the date he last qualified
to receive special disability earnings under the Act. The ALJ's find-
ings became the final decision of the Commissioner of Social Security
(the "Commissioner") after being approved by the Appeals Council in
December 1993.

Cooper then filed a complaint in the district court challenging the
Commissioner's final decision was unsupported by substantial evi-
dence. The magistrate judge recommended affirming the Commis-
sioner's denial of benefits. After conducting a de novo review of the
record, the district court adopted the magistrate judge's recommenda-
tion and affirmed the Commissioner's decision. This appeal followed.
_________________________________________________________________
1 42 U.S.C. §§ 416(i)(1), 423.
2 42 U.S.C. § 423(d)(1)(A).

                    2
We review the Commissioner's final decision to determine whether
it is supported by substantial evidence and whether the correct law
was applied.3 Section 405(g) precludes our reviewing the evidence de
novo and requires that we uphold the commissioner's finding of no
disability, even if we disagree, as long as it is supported by substantial
evidence.4 The ALJ reviewing the case bears the responsibility of
making findings of fact and resolving evidentiary conflicts.5

Cooper contends that substantial evidence does not support the
ALJ's findings because the ALJ failed to accord proper weight to the
opinion of Cooper's treating physician, who concluded that Cooper
was disabled prior to or on September 30, 1985. Cooper argues that
his treating physician's records, made when he sought treatment com-
bined with his treating physician's retrospective opinion regarding the
extent of his disability during the relevant time period, demonstrates
that Cooper suffered from disabling back pain prior to or on Septem-
ber 30, 1985.

The ALJ must give a treating physician's opinion great weight
unless persuasive contradictory evidence exists. 6 When contradictory
evidence exists, then the ALJ may disregard the opinion. Similarly,
the ALJ may only reject a treating physician's opinion concerning the
extent of past impairment in the presence of persuasive contradictory
evidence.7

After thoroughly evaluating the evidence before him, the ALJ
found the treating physician's contemporaneous records documenting
Cooper's condition at the time of treatment failed to corroborate the
physician's 1993 retrospective opinions that Cooper's debilitating
back pain: (1) began in 1982; (2) caused Cooper to regularly miss
work; and (3) prevented him from engaging in a full eight hour day
prior to September 30, 1985. The treating physician, an internist, indi-
cated that Cooper's disability existed as early as February 1982. Coo-
_________________________________________________________________
3 42 U.S.C.A. § 405(g) (West Supp. 1996).
4 Id; Smith v. Schweiker , 795 F.2d 343, 345 (4th Cir. 1986).
5 Criag v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).
6 Id.
7 Wilkins v. Secretary, DHHS, 953 F.2d 93, 96 (4th Cir. 1991).

                     3
per however, remained at his job until May 1982, which he left
because of being laid-off and not because of his alleged disability. In
February 1982 the physician examined Cooper twice for intermittent
chest pain, which diminished by his third visit in March. Next, in
December 1982, Cooper twice sought treatment for substernal chest
and back pain on his left side. Although, Cooper complained of back
pain during his first visit, when he returned three days later he only
continued to experience chest pain. Other than consulting his doctor
for a dog bite in 1984, Cooper did not seek treatment for severe back
pain until March 1986, after he injured his back attempting to lift a
television set. This onset of back pain occurred three and one half
years after Cooper last sought treatment for chest pains.

Contrary to his treating physician's retrospective opinions regard-
ing Cooper's condition, the physician's active contemporaneous treat-
ment records lack any clinical findings or diagnosis documenting that
Cooper suffered from a disability. Additionally, there is no evidence
that Cooper's physical activity was restricted prior to September 30,
1985. Although Cooper did complain of pain from 1982-85, mild pain
killers alleviated his discomfort. There exist no objective clinical find-
ings that Cooper's subjective complaints of pain prevented him from
performing his past relevant work, which was non-exertional.8

In light of this persuasive contradictory evidence the ALJ properly
discredited the treating physician's opinion pursuant to the requisite
Social Security regulations and case law. We conclude therefore, that
the Commissioner's decision is supported by substantial evidence and
was based on the correct legal standards. Accordingly we will not dis-
turb the ALJ's findings.

Having carefully reviewed the record, briefs, and contentions of the
parties at oral argument, we find no error in the district court's order
adopting the magistrate judge's Report and Recommendation. We
therefore affirm the decision of the district court on the opinion of that
court.

AFFIRMED
_________________________________________________________________
8 For fifteen years prior to the expiration of his insured status Cooper
was employed as a shift supervisor and shift superintendent at a corru-
gated cardboard box manufacturing plant.

                     4